Citation Nr: 0701004	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-22 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
partial left hemilaryngectomy, residuals of squamous cell 
carcinoma of the larynx to include the propriety of a 
reduction from 100 percent to a 10 percent rating effective 
October 1, 2003.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from May 1955 to January 1974.  

By rating action in June 2002, the RO granted service 
connection for squamous cell carcinoma of the larynx and 
assigned a 100 percent evaluation for active malignancy; 
effective from May 2, 2002, the date of receipt of claim.  In 
February 2003, the RO proposed to reduce the 100 percent 
rating to noncompensable disabling.  A personal hearing at 
the RO was held in July 2003.  By rating action in July 2003, 
the RO implemented the reduction to a noncompensable rating, 
effective from October 1, 2003.  The veteran filed a notice 
of disagreement as to this action in August 2003. 

By rating action in April 2004, the RO determined that the 
veteran was entitled to a 10 percent disability rating for 
partial left hemilaryngectomy as a residual of the squamous 
cell carcinoma of the larynx, effective from October 1, 2003, 
the date of the reduction from 100 percent.  In June 2006, a 
hearing was held at the RO before the undersigned member of 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As indicated above, the veteran is currently assigned a 10 
percent evaluation for partial left hemilaryngectomy as 
residuals of the squamous cell carcinoma of the larynx under 
Diagnostic Code (DC) 6516 for chronic laryngitis.  See 
38 C.F.R. § 4.97 (2006).  The rating code for respiratory 
disorders pertaining to laryngectomy directs that residuals 
of a partial laryngectomy should be rated as laryngitis (DC 
6516), aphonia (DC 6519), or stenosis of the larynx (DC 
6520).  38 C.F.R. § 4.97, DC 6518 (2006).  

At the Board hearing in June 2006, the veteran testified that 
he has had worsening hoarseness and shortness of breath since 
his surgery in 2002.  The representative argued that it would 
be more appropriate to rate the veteran's post-operative 
residuals of partial left hemilaryngectomy under DC 6520 for 
stenosis of the larynx, rather than under the rating code 
assigned by the RO for chronic laryngitis (DC 6516).  DC 6520 
provides a minimum 10 percent rating for stenosis of the 
larynx, to include residuals of laryngeal trauma with forced 
expiratory volume (FEV) in one second (FEV-1) of 71- to 80 
percent predicted, with Flow-Volume Loop compatible with 
upper airway obstruction and a 30 percent rating if FEV-1 is 
56 to 70 percent of predicted, with Flow- Volume Loop 
compatible with upper airway obstruction. Higher evaluations 
are also available under this diagnostic code.  The 
representative pointed out that the veteran has never been 
afforded a pulmonary function study to determine the status 
of his respiratory function, and that the RO has never 
considered rating the veteran's disability under DC 6520 for 
stenosis of the larynx, as provided for in the rating 
schedule.  

While the veteran was examined by VA in February 2005, the 
examiner indicated that he could not view the veteran's 
larynx or vocal cords because he did not have a laryngoscope 
and, instead relied upon the findings from an August 2004 VA 
ENT clinic evaluation.  That report noted post-surgical 
changes in the larynx, cricoid edema, and mild to moderate 
dysphasia and no motion in the right true vocal cord.  

Additionally, the Board notes that the veteran's medical 
history includes a nodular lesion in the mid-left lobe of the 
lung, unchanged for many years, cerebrovascular accident with 
left hemiparesis in August 1996, hypertension, and carotid 
artery disease.  It is not clear from the evidence as 
currently constituted in the record whether the veteran's 
shortness of breath and fatigue are residuals of his partial 
left hemilaryngectomy or related to the nonservice-connected 
disabilities.  

The Board is required to discuss its reasons and bases for 
assigning a particular disability rating with reference to 
the criteria contained in the relevant diagnostic code or 
codes.  It is not permitted to discuss factors outside the 
scope of the rating criteria, nor is it permitted to 
speculate on the presence or absence of the criteria on the 
basis of incomplete information.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  Consequently, another VA examination 
which is responsive to the appropriate rating criteria is 
necessary in order to adjudicate the veteran's claim.  The 
duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers, VA or non-VA, who treated him 
for any residuals of his partial left 
hemilaryngectomy or any respiratory 
problems since February 2006.  Of 
particular interest are any records or 
statements from health care providers who 
have related his current respiratory 
problems to his partial left 
hemilaryngectomy.  After securing the 
necessary release, the RO should attempt 
to obtain all records not already 
associated with the claims file.  If any 
records identified by the veteran cannot 
be obtained, he should be so informed and 
it should be documented in the claims 
folder.  

2.  The veteran should be afforded VA 
otolaryngology and pulmonary examinations 
to determine the residuals and current 
severity of the partial left 
hemilaryngectomy, to include whether any 
of his current respiratory complaints are 
related to the service-connected 
disability.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  All appropriate testing 
should be undertaken in connection with 
this examination, including laryngoscope 
and pulmonary function studies.  The 
pulmonologist should render an opinion as 
to whether it is at least as likely as 
not that any currently identified 
respiratory impairment is related to the 
service-connected partial left 
hemilaryngectomy.  The physicians should 
provide a complete rationale and basis 
for all opinions offered.  If the 
physicians are unable to make any 
determination, they should so state and 
indicate the reasons.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiners have responded to all questions 
posed.  If not, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2006).  

5.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If it is found that the 
veteran's respiratory problems are 
related to the partial left 
hemilaryngectomy, the RO should consider 
rating the disability under DC 6520.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


